Title: To Benjamin Franklin from the Georgia Commons House Committee of Correspondence, 14 March 1774
From: Georgia Commons House Committee of Correspondence
To: Franklin, Benjamin


This letter, and the brief note from the Speaker written the day before, were as far as we know Franklin’s first official word from the Georgia Assembly in almost four years. His constituents’ silence was due not to taciturnity but to political feuding, first between the Commons House and the Governor on the old issue of the speaker, then between the lower and upper houses on the issue of Franklin’s reappointment. He was continuing to act as agent, without official status and hence without salary, while the attempt to regularize his position developed into a constitutional clash in Savannah.
His formal appointment lapsed on June 1, 1771, with the expiration of the last ordinance that prolonged it. For some time no new ordinance was possible. The legislature, because of the wrangle over Noble Wimberly Jones as speaker, did not hold a proper session between April, 1771, and December, 1772. In January and February, 1773, the Commons House prepared, amended, and passed an ordinance reappointing Franklin; the Upper House further amended it, and both agreed on its final form. At the same time another ordinance appointed Grey Elliott, at an annual salary of £100 sterling, to act as agent in the older man’s absence. In September the Governor approved the second ordinance but not the first; Franklin’s reappointment remained in limbo.
When the lower house reconvened in January, 1774, it promptly returned to the attack with another bill appointing Franklin. On receipt of it the Upper House appointed a committee to consider his conduct in the three years, 1768–71, when he had been official agent. Nothing had been heard from him, the committee reported in February, except that he was satisfied with the salary and would do his best for the province. The House thereupon unanimously refused to reappoint. The Commons House countered by directing a committee of its own to look into the same question. This report was quite different: Franklin had written in August of 1768, April and June of 1769, August of 1770, and May of 1771, and had shown himself indefatigable in working for the province; if the Upper House thought otherwise, why had it agreed to choose him the year before? The criticism of him was unfair and uncandid, the Commons House resolved, and he should be formally thanked for his services. Not content with this lie direct, the House went on to assert its sole right to appoint and instruct an agent, named Franklin to that post at a salary of £150 sterling, and appointed from its membership a nine-man committee of correspondence to send him directions and receive his reports. These resolutions, put to a vote on March 2, were passed by a majority of seventeen to two.
The Upper House responded to the challenge on March 11–12. It had seen, its investigators reported, only two of the five letters that Franklin had supposedly sent; he had performed no real service to the province, and the Commons House was deluding itself. Its claim to appoint on its own, furthermore, was an open and unconstitutional attack on the privileges of the Upper House and the prerogative of the crown, and the Governor was asked to protest to Whitehall against the claim and the appointment.
With the present letter the committee of correspondence enclosed a long account of the dispute, but only through March 2; nothing was said about developments since then. Consequently Franklin, although informed that the two houses were at loggerheads, was left in the dark about the outcome. It turned out to be the end of his agency. Early the following May he drew up his final account and left it with Grey Elliott, who took over responsibility for the province’s affairs.
The question of what was going on in Savannah is worth raising, even though the records offer no conclusive answer. In 1773 the two houses, after some negotiation, agreed upon Franklin as agent; yet in February, 1774, the upper one reversed its stand. As the committee of the Commons House pointed out, the reversal was puzzling: what lay behind it? Probably the manoeuvering of Governor Wright. His bête noire was Noble Wimberly Jones, with whom Franklin as agent had been associated from the beginning. Jones resigned the speaker’s chair in December, 1772, but remained a political power, and Wright’s hostility to him extended to Franklin. This explains the Governor’s refusal to countenance the reappointment in September, 1773, and suggests that during the next five months he worked successfully upon the Council or Upper House to bring it around to his position. The members justified their new stance by charging that the agent had been derelict in his duty. If the charge was concocted, as seems likely, it was not the reason but the excuse for ending his agency.
 
Sir.
Savannah 14th March 1774.
Truly sensible of your well experienced Fidelity, and merit, immediately on the meeting of the General Assembly, the Commons house passed an Ordinance reappointing you as Agent which was rejected by the Upper House for reasons best known to themselves, it was necessary, however, that something should appear to account for their mysterious conduct and the enclosed is a copy of the minutes extracted from their Journals by a Committee of the lower House appointed for that purpose.
Your conduct has been so generally approved that the Representatives of the People could not suffer those measures to pass over unnoticed and they therefore directly entered into such Resolutions as they thought sufficient to do Justice to a Reputation which is of itself so Sacred and well known as to require no foreign support, a copy of which you have also enclosed.
It sometimes happens in Societies as in private Life that small injuries are suffered and winked at until they increase and become too intolerable to be any longer borne; the Commons of Georgia upon a presumption that any Gentleman nominated by them would receive no Opposition from either of the other legislative Branches from time to time have made it their practice to prepare an Ordinance and send it to the Upper House for their concurrence. This has at length been miscontrued into a Right and they now suppose no Agent for the people can be properly appointed unless they join in the nomination.
Perfectly convinced of their exclusive Right the Commons House have entered into a Resolution (a copy of which you will also herewith receive) reappointing you their Agent and we are directed to entreat that you will do just honor to their choice by your acceptance of the Office, And upon such presumption we are instructed to acquaint you that the Province has lately been much alarmed and terrified by the incursions of some discontented Creek Indians who have perpetrated many murders and otherwise committed great Depredations on the persons and property of many Setlers lately residing on our Frontier formed by the Lands lately ceded to His Majesty. Although the party of Indians which committed these Outrages consists of about fifty of the Lower Creeks only and their treacherous and cruel Behavior is disapproved of and condemned by their countrymen in the Upper Creek Nation, yet, when satisfaction comes to be demanded, it is much to be feared that their incapacity to give such as should (and probably will) be insisted upon may be the unavoidable means of bringing on a General War with that powerful Nation whose number of fighting men we have reason to believe from the best authority amounts to full Four Thousand.
As this Province is very far from being able to carry on of itself so expensive and dangerous a War, the two branches of the Legislative Body have seperately furnished His Excellency the Governor with addresses to the King, which he has promised to cause to be presented by the earliest opportunity, the Commons House for reasons which you will undoubtedly see through, thought Administration the properest channel for their Address to pass to His Majesty; they, however, directed us to furnish you with the enclosed copy and desire that you will add another proof of your attachment to this Province by exerting your utmost influence in support of our application to the Crown for Troops to reduce the Savages to a proper sense of their conduct and bring them to Terms of Peace and Justice. We have nothing further to add but that we are with great esteem and respect. Sir Your most Obedient Servants.



Willm. Young
  Joseph Clay
  T Netherclift


N W Jones
  Tho Shruder
  D. Zubly. Junr.


  
  Saml Farley.
  


Benjamin Franklin Esquire  Agent for the Province of Georgia.
